Citation Nr: 1048034	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine, currently 
rated 10 percent disabling.  

2.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1974 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

This matter was remanded in April 2010 and July 2010.  A review 
of the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The issue of entitlement to service connection for a right 
ankle disability, including as secondary to service-
connected degenerative disc disease of the lumbar spine, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative disc 
disease of the lumbosacral spine resulted in muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for an initial disability rating of 20 percent (but not higher) 
for degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in December 2007.  The December 2007 
letter also provided the Veteran with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations dated in January 2008 and August 2010.  The August 
2010 examination report obtained is fully adequate and contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  In this regard, the 
examination report contains the pertinent clinical findings 
relevant to the pertinent diagnostic codes.  The Veteran, and his 
representative, have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied.  
For all the foregoing reasons, the Board will proceed to the 
merits of the Veteran's appeal.  

Criteria & Analysis 

The Board notes that the RO granted service connection for 
degenerative disc disease of the lumbosacral spine in April 2008 
with a 10 percent disability rating effective November 6, 2007 
under Diagnostic Code 5243.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999). Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc 
syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months; a 20 percent disability rating for disability 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  

The Veteran underwent a VA examination in April 2008.  He 
reported off and on low back pain over the years, becoming more 
significant and constant for the last two years.  He denied 
spinal surgery, epidural injections, and hospitalization for his 
back problems.  He stated that he had not visited emergency rooms 
for his back problems in the last many years.  He reported that 
back pain was present across both sides of the low back and was 
more intense on the left side, radiating down the left lower 
extremity behind the thigh up to the knee.  He stated that the 
pain was made worse by prolonged standing, prolonged walking of 
more than a block or so, or prolonged sitting of more than 10 to 
20 minutes or so.  He denied any loss of sensation or any focal 
muscle atrophy or weakness in the lower extremities.  He reported 
control of his bowels and bladder.  He denied doing any 
significant bending over or lifting activities other than taking 
care of his friend's wife.  He stated that any significant 
bending or lifting activities also aggravated his pain.  He 
denied any disabling flare-ups, although pain increased under 
certain conditions.  

Upon physical examination, the Veteran was able to walk at a 
reasonable pace with an essentially normal gait, although he 
seemed to avoid trunk motions.  He had some difficulty walking on 
his heels or tiptoes, and doing so caused some increased back 
pain.  As the Veteran stood, it was noted that the lumbar 
lordosis was markedly reduced.  The Veteran showed trunk guarding 
during range of motion testing.  When standing, the Veteran's 
iliac crests and shoulders were level.  Right and left lateral 
bending were 15 degrees each.  On forward bending, the Veteran 
was able to bend 90 degrees at the level of the hips.  The 
Veteran was slow and guarded when doing so.  The lumbar spine 
became flat but did not become kyphotic.  Spinal extension was to 
10 degrees.  Motions were painful.  Trunk rotations were 30 
degrees each, painful and guarded.  Deep tendon reflexes of the 
knees and ankles were 2+ on both sides and were symmetrical.  
Straight leg raising was positive on the left at about 80 
degrees.  No sensory or motor deficits were noted in the lower 
extremities.  Paraspinal tenderness was positive on both sides 
but more so on the left side in the lower back.  Upon three 
forward bending motions in the standing position, the Veteran 
continued to guard forward bending motions and other trunk 
motions.  However, the Veteran was able to maintain his range.  
There was no significant aggravation of pain or obvious 
fatigability after the test.  

The examiner diagnosed degenerative joint disease of the 
lumbosacral spine with chronic low back pain but without evidence 
for lumbosacral radiculopathy by clinical examination.  With 
regard to DeLuca factors, the Veteran had decreased range of 
motion of the lumbosacral spine.  Motions were guarded and 
somewhat painful.  There was decreased of lumbar lordosis.  The 
Veteran experienced increase in pain on doing bending over or 
lifting activities, prolonged sitting, prolonged standing or 
significant walking of more than a block or so.  On getting up or 
sitting down, the Veteran felt more pain in the low back.  By 
being careful, the Veteran was able to avoid any disabling flare-
ups.  The examiner stated that it is, however, possible that 
under certain conditions the Veteran may have increase in pain 
with additional loss of range of motion and feeling of 
fatigability, lack of endurance and additional slowness of 
motion.  However, the examiner stated that it would be mere 
speculation to guess the degree of such impairment.  

The Veteran underwent another VA examination in August 2010.  The 
claims file was available and reviewed.  He reported that he was 
unable to work since 2000.  He stated that he was able to walk 
short distances and had difficulty with long distances.  He 
reported difficulty with stairs.  He denied being able to walk 
fast, jump, or drive.  He reported increase in pain in the lower 
back due to prolonged walking or prolonged sitting or upon doing 
bending or lifting activities.  He stated that back pain 
occasionally radiated down the right lower extremity up to the 
knee.  He reported bowel and bladder control.  He denied any 
bending or lifting activities.  He reported flare-ups of back 
pain approximately every couple of months or so, which could last 
for a few days.  However, he denied prescribed bedrest.  

Upon physical examination, he walked with a wider base.  Upon 
request he was able to walk without his cane.  The Veteran had 
reduced lumbar lordosis.  In the standing position of forward 
bending, the Veteran was able to bend 80 degrees at the level of 
hips.  Lumbar segment became slightly kyphotic.  Spinal extension 
was to 10 degrees.  Right and left lateral bending was 15 degrees 
each.  Trunk rotations were at 20 degrees each.  The examiner was 
unable to elicit right ankle and knee jerk.  Straight leg was 
positive on the right side at about 80 degrees.  No sensory or 
motor deficiencies were noted in the lower extremities.  There 
was some midline and paraspinal tenderness to palpation in the 
lower back.  The examiner noted that the Veteran had pain on 
forward bending, although he was able to do three forward bending 
motions without significant aggravation of pain or any loss of 
range of motion.  

The examiner diagnosed degenerative joint disease of lumbosacral 
spine with S1 radiculopathy.  Range of motion of the lumbosacral 
spine was decreased, lumbar lordosis was decreased, and motion of 
the lumbosacral spine was painful.  However, the Veteran was able 
to do three forward bending motions with no significant 
aggravation of pain or any loss of range of motion.  The Veteran 
reported some flare-ups.  It is possible that during flare-ups 
the Veteran would have additional pain with additional loss of 
range of motion and painful motion.  However, it would be mere 
speculation on the examiner's part to guess the degree of such 
impairment.  Given the current condition of the Veteran's back, 
the examiner did not expect the Veteran to be able to work in the 
construction industry.  The examiner noted that the Veteran has 
done that kind of job for more years than being a correctional 
officer.  Given the Veteran's medical condition and his current 
right ankle condition, difficulty walking, and the Veteran's need 
for a cane, the examiner did not consider the Veteran to be 
employable.  

After a review of the evidence, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran is 
suffering from degenerative disc disease of the lumbosacral spine 
necessary to meet the regulatory criteria for a rating of 20 
percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The 
evidence shows muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For example, the 
January 2008 VA examiner noted that the Veteran showed trunk 
guarding during range of motion testing and there was markedly 
reduced lordosis while standing.  Additionally, the August 2010 
VA examiner noted that the Veteran walked with a wider base and 
lumbar segment became slightly kyphotic during forward bending.  

The Board is also unable to find that a disability rating in 
excess of 20 percent is warranted for the period on appeal.  
There is no evidence of forward flexion of the thoracolumbar 
spine is 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine for the period on appeal.  For example, on 
examination in August 2010, forward flexion was to 80 degrees, 
extension was to 10 degrees, right and left lateral bending was 
to 15 degrees each, and left and right rotations were to 20 
degrees each.  

As noted previously, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204- 07.  The Board notes that the 
Veteran has reported low back pain since service.  The Board 
finds that the present disability rating takes into consideration 
the Veteran's complaints of pain, thus, the Board finds that 38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

The Board has also considered whether an increased rating is 
warranted on the basis of incapacitating episodes.  However, 
there is also no persuasive evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months to warrant a rating in excess of 20 
percent under the intervertebral disc syndrome rating criteria.  
For example, the Veteran denied being prescribed any bedrest at 
the August 2010 VA examination.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there are no objective neurologic conditions that would warrant a 
separate disability rating under evaluation of criteria for nerve 
disability.  See 38 C.F.R. § 4.124a.  The Board acknowledges that 
the Veteran stated that back pain occasionally radiated down the 
right lower extremity up to the knee at the August 2010 VA 
examination.  However, no sensory or motor deficiencies were 
noted in the lower extremities at the August 2010 examination.  
Moreover, the Veteran reported bowel and bladder control.  Thus, 
a separate rating is not warranted for any neurological symptoms.

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the United 
States Court of Appeals for Veterans Claims (Court) articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board notes that this case was referred to the Director of 
the Compensation and Pension Service to determine whether the 
Veteran's disability picture requires the assignment of an 
extraschedular rating in September 2010.  In September 2010, the 
Director of the Compensation and Pension Service determined that 
the Veteran's disability picture did not require the assignment 
of an extraschedular rating based on a finding that no unusual or 
exceptional disability pattern has been demonstrated that would 
render application of the regular rating criteria as impractical.  
The Director of the Compensation and Pension Service noted that 
the slight reduction of motion and documented pain of the lumbar 
spine is clearly appropriately rated under the General Rating 
Formula for Diseases and Injuries of the Spine contained in 38 
C.F.R. § 4.71(a).  The Director of the Compensation and Pension 
Service also noted that, although  the August 2010 VA examiner 
stated that the Veteran would not be able to work in the 
construction industry due to the current condition of his back, 
the record is bereft of any evidence showing that the Veteran 
would be similarly precluded from performing employment in a less 
strenuous or sedentary setting.  Finally, the Director of the 
Compensation and Pension Service noted that the August 2010 VA 
examiner determined that the Veteran was unemployable primarily 
due to a right ankle disability.  The Director of the 
Compensation and Pension Service found that any measure of 
inability to secure and follow gainful employment is 
predominantly the result of the right ankle fracture, rather than 
the service-connected low back disability.  

The Board finds that the Veteran's service-connected lumbosacral 
spine disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular standards at 
any time during the pendency of the evaluation period.  
38 C.F.R. § 3.321(b)(1).  The Veteran has not reported symptoms 
that are not adequately considered by the rating criteria.  The 
schedular rating criteria specifically contemplates limitation of 
motion and function of the lumbar spine, including motion limited 
due to pain, including radiating pain, and contemplates 
limitation of motion during periods of flare up.


ORDER

An initial disability rating of 20 percent for service-connected 
degenerative disc disease of the lumbosacral spine is granted.


REMAND

The issue of entitlement to TDIU was denied by the RO in a June 
2009 rating decision.  The Veteran submitted a Notice of 
Disagreement in July 2009.  The evidence of record does not 
reflect that a Statement of the Case (SOC) has been issued 
pursuant to 38 C.F.R. § 19.26 in response to the July 2009 Notice 
of Disagreement with the RO's decision to deny entitlement to 
TDIU.

In the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue an 
SOC on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")  

Because the Veteran's claim for service connection for a right 
ankle disability, including as secondary to service-connected 
degenerative disc disease of the lumbosacral spine, is being 
referred, and because adjudication of this claim may impact 
adjudication of the Veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

After adjudicating the Veteran's claim for 
service connection for a right ankle 
disability, including as secondary to 
service-connected degenerative disc disease 
of the lumbosacral spine, take appropriate 
action, including issuance of a SOC, on the 
appeal initiated by the Veteran from the 
June 2009 rating decision that denied 
entitlement to TDIU.  The Veteran and his 
representative should be clearly advised of 
the need to file a substantive appeal if 
the Veteran wishes to complete an appeal 
from that determination.  The TDIU claim 
should only be certified for appellate 
review upon submission of a substantive 
appeal.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


